United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-41285
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN MEZA-GONZALES,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-680-ALL
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Juan Meza-Gonzales appeals his guilty plea conviction for

illegal re-entry after deportation.    He argues that: (1) the

district court erred in denying his motion to suppress evidence

of his prior deportation and dismiss the indictment because the

immigration judge who conducted the deportation hearing violated

his due process rights by not informing him of his eligibility

for discretionary relief from deportation; and (2) 8 U.S.C.

§ 1326(b) is unconstitutional on its face and as applied in this

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41285
                                -2-

case in light of the Supreme Court’s decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000).    Meza concedes that both of his

arguments are foreclosed by precedent from this circuit and the

Supreme Court, respectively.    Nevertheless, he raises the issues

to preserve them for possible Supreme Court review.

     Meza’s argument regarding the validity of his prior

deportation hearing is foreclosed by this court’s decision in

United States v. Lopez-Ortiz, 313 F.3d 225 (5th Cir. 2002), cert.

denied, 537 U.S. 1135 (2003).    Accordingly, he is not entitled to

relief.

     Meza’s argument regarding the constitutionality of 8 U.S.C.

§ 1326 is foreclosed by the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224 (1998).    The

Supreme Court’s decision in Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; see also

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).      This

court must therefore follow the precedent set in

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”     Dabeit, 231 F.3d at 984 (internal

quotation and citation omitted).    Accordingly, the district

court’s judgment is AFFIRMED.